Citation Nr: 1626211	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  11-22 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with unspecified depressive disorder from June 18, 2008 through September 4, 2012.

2.  Entitlement to an initial staged rating in excess of 50 percent for PTSD with unspecified depressive disorder from September 5, 2012 through February 26, 2015.

3.  Entitlement to an initial staged rating in excess of 50 percent for PTSD with unspecified depressive disorder from July 1, 2015.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the hands and feet.

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to August 1972.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The reopened claim of entitlement to service connection for peripheral neuropathy of the hands and feet and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From June 18, 2008 through September 4, 2012, the Veteran's PTSD with unspecified depressive disorder has been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity.

2.  From September 5, 2012 through February 26, 2015, the Veteran's PTSD with unspecified depressive disorder has been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity.

3.  From July 1, 2015, the Veteran's PTSD with unspecified depressive disorder has been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas.

4.  A March 2007 RO decision denied the Veteran's claim of entitlement to service connection for peripheral neuropathy of the hands and feet.

5.  Evidence received subsequent to the March 2007 RO decision does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for peripheral neuropathy of the hands and feet.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent for PTSD with unspecified depressive disorder from June 18, 2008 through September 4, 2012 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an initial staged rating in excess of 50 percent for PTSD with unspecified depressive disorder from September 5, 2012 through February 26, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for an initial staged rating of 70 percent, but no higher, for PTSD with unspecified depressive disorder from July 1, 2015, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

4.  The March 2007 RO decision that denied the claim of entitlement to service connection for peripheral neuropathy of the hands and feet is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).

5.  New and material evidence has been received to reopen the claim of service connection for peripheral neuropathy of the hands and feet.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Duty to Notify

As the June 2009 rating decision granted service connection for PTSD, that claim is now substantiated.  As such, the filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Board observes that as for rating the Veteran's PTSD, the relevant criteria have been provided to the Veteran, including in a June 2011 statement of the case.

Duty to Assist

Service treatment records are associated with the claims file, as are identified VA and private medical records.  The Board finds that the rating examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited subjective complaints and clinical measures and observations reported.  The examinations described the Veteran's PTSD in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Legal Criteria

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

Diagnostic Code 9411 addresses PTSD.  Under that code, a 50 percent rating for PTSD is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating for PTSD is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating for PTSD is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2015).  The regulation has been changed to reflect the current DSM, the DSM V.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  This case involves assignment of GAF scores and those assignments are relevant to the Veteran's level of impairment due to his PTSD.  

GAF scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

The Board observes that to adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole, including the Veteran's GAF scores and the enumerated factors listed in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV [Diagnostic and Statistical Manual of Mental Disorders, 4th ed.].

Before undertaking analysis, it is notable that the Veteran is service-connected for PTSD and depressive disorder, but not for disorders such as ccc.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998).

A June 2009 rating decision granted the Veteran service connection for PTSD and assigned a 30 percent rating, effective June 18, 2008.  In December 2012 the RO increased the rating to 50 percent, effective September 5, 2012.  A March 2015 the Veteran was assigned a temporary total rating under 38 C.F.R. § 4.29 from February 27, 2015 through March 30, 2015 due to hospitalization treatment for PTSD, and a rating of 50 percent was assigned from March 31, 2015.  In October 2015 the RO expanded the grant of service connection to include an unspecified depressive disorder.

Initial rating in excess of 30 percent for PTSD prior to September 5, 2012.

The evidence for this claims period includes primarily a May 2009 VA PTSD examination.  At that examination the Veteran was diagnosed with PTSD and the examiner indicated that the Veteran's PTSD "disturbance" caused a clinically significant impairment in social and occupational functioning.  The Veteran reported decreased recreational involvement and decreased social relationships, and noted that he was on his fourth marriage..  The Veteran estimated that he had missed about a week the prior year due to PTSD.  

While the evidence of record for this time period does not show such symptoms as difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking, the Veteran's report of symptoms indicate some disturbances of motivation and mood, and the May 2009 VA examiner indicated that the Veteran's PTSD "disturbance" caused a clinically significant impairment in social and occupational functioning.  The Veteran's symptoms have been described as moderate, and such is reflected in the GAF of 60 assigned at the May 2009 VA PTSD examination.  Further, some memory loss has been shown, and the Veteran has acknowledged some thoughts of suicide, albeit characterized as passive.  The May 2009 VA examiner also noted that the Veteran endorsed significant anger problems with poor impulse control, and had a feeling of estrangement from others.

As such criteria as difficulty in establishing and maintaining effective social relationships, and disturbances of motivation and mood are shown, the Board concludes that the Veteran has shown symptoms associated with PTSD that more nearly approximate the criteria for a 50 percent rating from June 18, 2008 through September 4, 2012.

In finding that a rating of 50 percent for PTSD is warranted from June 18, 2008 through September 4, 2012, the Board must now determine if the Veteran is entitled to a rating in excess of 50 percent for the time periods from June 18, 2008 through February 26, 2015,and, at any time after July 1, 2015.

Rating in excess of 50 for PTSD with depressive disorder from June 18, 2008 through February 26, 2015

A review of the evidence for these time periods (including VA PTSD examinations dated in May 2009 and September 2012) does not reveal symptoms such as obsessional rituals which interfere with routine activities, depression affecting the ability to function independently, or spatial disorientation.  Further, the GAF scores assigned during the appeal period (55, September 2012; 60, May 2009) reflect just moderate PTSD symptoms.  In the same manner, while a November 2014 VA mental health treatment record reflects that the Veteran had fleeting thoughts of committing suicide, the Veteran acknowledged that he would think of his grandchildren and realized that "I could never do that."

As for the Veteran's social functioning, the Board notes that the Veteran has been able to maintain, albeit with difficulty, a marriage of 9 years.  Further, the Veteran stated that he had a "very good" relationship with his children and also would meet almost daily with a neighbor, in addition to a friend that he would see occasionally.  Further, the September 2012 VA examiner specifically indicated that the Veteran's level of occupational and social impairment with regards to his mental disability was characterized as reduced reliability and productivity.  Such findings tend to reflect moderate levels of PTSD symptoms, and a review of the clinical findings from the psychiatric records do not reveal symptoms which more closely approximate the criteria for a rating of 70 percent.  As such, a rating in excess of 50 percent for PTSD is not warranted at any time during the pertinent appeal period.

Rating in excess of 50 for PTSD with depressive disorder from July 1, 2015.

The evidence from July 1, 2015 clearly reflects, among other things, that the Veteran has more than just occupational and social impairment with reduced reliability and productivity due to his PTSD symptoms.  In this regard, the October 2015 VA PTSD examiner indicated that the Veteran had difficulty in adapting to stressful circumstances, including work or a worklike setting.  This finding appears to reflect the Veteran's statement at the October 2015 VA PTSD examination wherein he indicated that he had stopped working as a security guard in 2013 due to stress from getting along with others and anger against co-workers who were not doing what they were supposed to be doing.  While acknowledging that not all the symptoms listed for a 70 percent rating have been met, as such criteria as difficulty in adapting to stressful circumstances are shown, and symptoms such as suspiciousness and problems with concentration are demonstrated, the Board finds that a rating of 70 percent from July 1, 2015 is warranted.

In finding that the Veteran is entitled to a rating of 70 percent for his PTSD with unspecified depressive disorder, the question now becomes whether the Veteran is entitled to a rating in excess of 70 percent from July 1, 2015 for his service-connected PTSD.

The Board observes that the evidence does not indicate that the Veteran has symptoms due to PTSD such as gross impairment in thought processes or communication.  No formal speech or cognitive disorder related to PTSD has been suggested by any of the examiners.  Acts of violence to others have not been noted, and there has been nothing resembling a pattern of grossly inappropriate behavior.  Further, disorientation to time or place, or memory loss for names of close relatives due to PTSD, or just minimal hygiene, has not been shown.  The Veteran has been able to maintain, albeit with difficulty, a marriage of 9 years.  Further, at the October 2015 VA PTSD examination the Veteran stated that he had a "very good" relationship with his children and also would meet almost daily with a neighbor, in addition to a friend that he would see occasionally.  There have been no findings indicative of poor judgment or a lack of insight.  While the October 2015 VA examiner noted that the Veteran's PTSD was productive of occupational impairment with reduced reliability and productivity, the October 2015 VA examiner did not state that the Veteran's PTSD was productive of total occupational impairment.  Based on the foregoing, a rating in excess of 70 percent for PTSD from July 1, 2015 is not warranted.

Conclusion to PTSD claim

In sum, an initial rating of 50 percent for PTSD with depressive disorder from June 18, 2008 through September 4, 2012 is warranted, a rating in excess of 50 percent for PTSD from June 18, 2008 through February 26, 2015 is not warranted, and a rating of 70 percent from July 1, 2015 is warranted.  The Board finds that there is not such an approximate balance of the positive evidence and the negative evidence to permit more favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning PTSD.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability of PTSD according to the appropriate diagnostic code.  Competent evidence concerning the nature and extent of the Veteran's PTSD and depression has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's PTSD and depression is evaluated.  Therefore, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence of record does not show that the Veteran's PTSD is so unusual or exceptional in nature as to make the schedular rating inadequate.  The PTSD has been rated under the applicable Diagnostic Code that has specifically contemplated the level of occupational and social impairment caused by the service-connected PTSD.  In addition, the Veteran's symptoms such as depression and sleep impairment are specifically enumerated under the applicable Diagnostic Code.  The evidence does not show frequent hospitalization due to the service-connected disabilities, or marked interference with employment beyond that envisioned by the ratings assigned.  Therefore, the Board finds that referral for consideration of the assignment of an extra-schedular rating is not warranted.  Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Peripheral Neuropathy

In light of the favorable decision to reopen the Veteran's peripheral neuropathy claim, any deficiency as to VA's duties to notify and assist, as to that issue are rendered moot.

Applicable Laws

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion.

A March 2007 RO decision denied entitlement to service connection for peripheral neuropathy of the hands and feet is final.  The Veteran did not appeal the March 2007 RO decision and it became final.  38 U.S.C.A. § 7105.  Following receipt of the Veteran's June 2008 application to reopen the peripheral neuropathy claim, a June 2009 RO rating decision denied to the Veteran's application to reopen the peripheral neuropathy claim.

The March 2007 RO decision denied the Veteran's claim of service connection for peripheral neuropathy on the basis that included the fact that there was no evidence of any current peripheral neuropathy chronic back disability.  Evidence of record at the time of the March 2007 RO decision included primarily the Veteran's service treatment records and various VA treatment records.

Evidence added to the claims file subsequent to the March 2007 RO denial includes an October 2008 VA neurological evaluation that revealed an assessment of peripheral neuropathy of unclear etiology.

The Board finds that evidence of current peripheral neuropathy disability added subsequent to the March 2007 denial pertains to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  On this basis, the Board finds that new and material evidence has been received to reopen the peripheral neuropathy claim.





ORDER

An initial rating of 50 percent for PTSD with depressive disorder from June 18, 2008 through September 4, 2012 is granted, subject to the applicable law governing the award of monetary benefits.

An initial staged rating in excess of 50 percent for PTSD with depressive disorder from June 18, 2008 through February 26, 2015 is denied.

An initial stage rating of 70 percent for PTSD with depressive disorder from July 1, 2015 is granted, subject to the applicable law governing the award of monetary benefits.

As new and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy of the hands and feet, the appeal, to this extent, is granted.


REMAND

While new and material evidence has been received to reopen the peripheral neuropathy claim, whether the Veteran has such disability that is related to service (including exposure to herbicides while serving in Vietnam) is a medical question and requires medical expertise.  Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination that addresses the medical matters raised by this issue.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran's representative has asserted that the Veteran has been unable to work due to his service-connected disabilities.  As such, TDIU must be adjudicated by the AOJ prior to appellate consideration.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice relative to the issue of entitlement to a TDIU.

2.  Obtain all VA medical records pertaining to treatment of the Veteran dated since October 22, 2015 and associate them with the record.

3.  The Veteran should be scheduled for a VA neurological examination.  The examiner should be provided the Veteran's entire claims file for review.  With respect to any peripheral neuropathy of the hands and feet that may be present, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater likelihood) that any current peripheral neuropathy of the hands and feet was incurred in service or was manifested within one year of the Veteran's separation from service, or is etiologically related to his active service, to include exposure to herbicides during service.

A rationale for the requested opinion shall be provided.  

4.  Then adjudicate the issues of entitlement to service connection for peripheral neuropathy and entitlement to a TDIU.  If either benefit is not granted, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


